DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/7/22.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a vacuum enclosure” in line 3 should be –the vacuum enclosure--.  Appropriate correction is required.

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/22.
Claim 15 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/10/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/10/22 is partially withdrawn.  Claim 19, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rokkam (US 2019/0229008) in view of Nogami (US 2018/0135172).
As to claims 1 and 2, Rokkam teaches a deposition chamber (700, fig. 7) comprising: a vacuum enclosure (702, [0038] - [0040]); an electrostatic chuck (718) having a flat top surface (722) located within the vacuum enclosure ([0038] – [0039]); a lift-and-rotation unit ([0053]) comprising a plurality of lift pins (708/710) extending through or laterally surrounding the electrostatic chuck at a position that is laterally offset from a vertical axis passing through a geometrical center of the electrostatic chuck (fig. 7 and 8, [0044] – [0050]).
Rokkam does not explicitly teach a gas supply manifold configured to provide influx of gas into the vacuum enclosure and a pumping port connected to the vacuum enclosure. However, these are standard parts to a deposition chamber (see 15 and 16, respectively, of Nogami, fig. 6, [0003]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a chamber having a gas inlet and outlet so as to properly deposit a film using an industrially texted and accepted chamber.

Allowable Subject Matter
Claims 15-20 are allowed and claims 3-8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 3-8, the prior art fails to teach he electrostatic chuck has plurality of arc-shaped holes therethrough; and the plurality of lift pins are located within a respective arc-shaped hole of the plurality of arc-shaped holes and configured to protrude above a horizontal plane including the flat top surface of the electrostatic chuck in a raised position and to be retracted below the horizontal plane including the flat top surface of the electrostatic chuck in a retracted position. 
As to claim 14, The prior art fails to teach the electrostatic chuck is stationary and not configured to rotate with respect to the vacuum enclosure. In both references, it is the chuck that rotates the substrate/wafer.
As to claims 15-20, the prior art teaches depositing a substrate on an electrostatic chuck, depositing a first film, rotating the substrate, depositing a second film, and using a lift unit extending through or laterally surrounding the electrostatic chuck at a position that is laterally offset from a vertical axis passing through a geometrical center of the electrostatic chuck such that the substrate is lifted using pins (see Nogami and Rokkam). However, the prior art fails to teach lifting the substrate from the electrostatic chuck employing the lift-and-rotation unit; rotating the lifted substrate relative to the electrostatic chuck by rotating the lift-and- rotation unit while the substrate is supported by the lift-and-rotation unit; placing the substrate on the electrostatic chuck after the substrate is rotated
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/15/22